DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach or suggest Kobayashi et al [US 2015/0270105 Al] in view of Ikeda et al [US 2016/0358750 Al] and further in view of Watanabe et al [US 5,886,473 A] does not teach or discloses “A system for generating plasma for a semiconductor process, comprising: a process chamber having a microwave cavity for producing plasma; at least one microwave input connected to the microwave cavity; a microwave signal generator connected to the microwave cavity via at least one set of an amplifier and a tuner; the microwave signal generator supplying a plurality of microwave signals to the at least one microwave input, wherein the plurality of microwave signals generates a plurality of eigenmodes within the microwave cavity; and a microwave power controller in direct communication with the microwave signal generator and configured to automatically adjust a power ratio between at least two of the plurality of microwave signals transmitted into the microwave cavity as separate, independent microwave inputs each generating a different one of the plurality of eiqenmodes such that plasma generated in the process chamber by the plurality of eigenmodes  is radially uniform.” (see page 7-12).
Examiner disagrees:
(0) The amendment does not overcome the prior art of record. Watanabe still discloses each generating a different of the plurality of eigenmodes (Column 2, in lines 6-24 “Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility”) 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For further clarification, (a) Kobayashi discloses the structural of the claimed invention. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
(b) Ikeda (function) discloses adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046 & 0056-58 & 0091-93]). 
(c)  Watanabe (function) discloses each generating a different of the plurality of eigenmodes (Column 2, in lines 6-24 “Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility”) 
It is well known to one of ordinary skill in the art to adjust power ratios and have plurality of eigenmodes by the controller as described by Ikeda and Watanabe. 
(d) Kobayashi clearly discloses the direct communication of a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]).
[AltContent: textbox (a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    717
    511
    media_image1.png
    Greyscale

(2) Kobayashi discloses in paragraph [0021-22] “the dual driven mode of operation provides high microwave energy density derived from two sets of driving electronics rather than a single set operating at double the power…….Operation of system 200 is best understood as starting with a dual phase signal generator 215 that provides two microwave signals 220(1), 220(2) that are at the same frequency, but are .pi./2 out of phase with one another. Microwave signals 220(1), 220(2) drive circuits that are referred to as a first set 225(1) and a second set 225(2). Each set 225(1), 225(2) begins with a solid state amplifier 230 that boosts the power of respective microwave signals 220(1), 220(2) to create amplified microwave signals 235(1), 235(2). Solid state amplifiers 230 may include one or more microwave FETs, as discussed above” in which teaches the broadly limitation “wherein the plurality of microwave signals (Paragraph [0026]) generates a plurality of microwave modes (Paragraph [0021]) within the microwave cavity (Kobayashi: Fig. 2a, 130) as separate independent inputs (Fig. 4, P and Q & Paragraph [0026])”. The word “plurality” refers a number greater than one. A dual driven mode of operation is a plurality of modes. 
(3) Kobayashi discloses a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]). Kobayashi clearly discloses in Fig. 4, the direct communication with 312 and 315. The word “automatically” according to the applicant specification “The microwave power controller 3006 may operate manually with an operator's input and/or automatically based on settings or feedback” in which in this case Kobayashi does teach automatically 312 is connected 311 (feedback) (see paragraph [0049] “It should be understood that an ability to set and/or adjust gain of solid state amplifiers 230 as shown in FIG. 11 may also be utilized in embodiments wherein antennas provide feedback and a signal controller adjusts phase and/or amplitude based on the feedback, (e.g., systems 300, 400 and 500 (FIGS. 4-6)).”)
(4) Ikeda discloses adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046 & 0056-58 & 0091-93]). Furthermore, teaches In practice, the power combiner 100 of this embodiment performed the power combination using microwaves of 860 MHz. As a result, it was found that, as shown in FIG. 5, an output power is 90% or more of the sum of input powers from two input ports, so that the power combiner of this embodiment has a performance equivalent to that of a power combiner which is available in the marketplace. Furthermore, a comparison was performed to check a difference between results obtained by combining power of microwaves of 860 MHz using the conventional power combiner and the power combiner of this embodiment. A result of the comparison is shown in FIG. 6. FIG. 6 is a graph illustrating a relationship between the sum of input powers from two input ports and an output power ratio at which an output power is 100% when the sum of the input powers is 500 W in the power combiner of this embodiment, with the sum as the horizontal axis and the output power ratio as the vertical axis. It has been confirmed that the output power ratio is 88.3% when the sum of the input powers in the conventional power combiner is 500 W, so that the output power of the conventional power combiner is at a low level of 10% compared to that of the power combiner of this embodiment. (see paragraph [0046])
Furthermore for purpose of clarification, the independent claim 1 recites "the microwave signal generator supplying [output] a plurality of microwave signals to the at least one microwave input; and ….. a microwave power controller in direct communication with the microwave signal generator and configured to automatically adjust a power ratio between at least two of the plurality of microwave signals transmitted into the microwave cavity as separate," which it means a controller controls microwave signal generator and configured to adjust output power ratio between at least two of the plurality of microwave signals based on a feedback signal. 
Although Kobayashi is silent in regards to the word “a power ratio” and “eigenmodes”. Ikeda discloses adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046 & 0056-58 & 0091-93]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals for purpose of formed in a proper shape and dimension such that the microwaves are uniformly radiated with high efficiency as disclosed by Ikeda (Paragraph [0084]).
Kobayashi in view of Ikeda does not teach each generating a different of the plurality of eigenmodes
Watanabe discloses each generating a different of the plurality of eigenmodes (Column 2, in lines 6-24 “Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Ikeda with each generating a different of the plurality of eigenmodes for purpose of producing stably and uniformly to effect a uniform plasma processing with excellent reproducibility (Column 2, in lines 6-24).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kobayashi et al [US 2015/0270105 Al] in view of Ikeda et al [US 2016/0358750 Al] and further in view of Watanabe et al [US 5,886,473 A] are analogous and they are same field of endeavor.
The claim recited “plurality of eigenmodes” and the prior art teaches “independently of the eigenmodes of the microwaves” with “s” which refer to plurality.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al [US 2015/0270105 A1] in view of Ikeda et al [US 2016/0358750 A1] and further in view of Watanabe et al [US 5,886,473 A].
In regards to claim 1. Kobayashi discloses a system for generating plasma for a semiconductor process (Fig. 1, 100), comprising: 
a process chamber (Fig. 1, 130) having a microwave cavity (Fig. 2a, 130) for producing plasma (Fig. 2, 60); at least one microwave input (Fig. 4, P and Q) connected to the microwave cavity (Fig. 2a, 130); 
a microwave signal generator (Fig. 4, 315 & Paragraph [0027]) connected to the microwave cavity (Fig. 2a, 130) via at least one set of an amplifier (Fig. 4, 230) and a tuner (Fig. 4, 250); the microwave signal generator (Fig. 4, 315 & Paragraph [0022]) supplying a plurality of microwave signals to the at least one microwave input (Fig. 4, P and Q); and 
a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]) and configured to automatically (Paragraph [0049 & 0039 & 0034]) adjust a power (Paragraph [0031]) between at least two of the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) transmitted into the microwave cavity such that plasma (Fig. 2, 60) generated in the process chamber (Fig. 1, 130) by the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) is radially uniform (Paragraph [0025 & 0026]); wherein the plurality of microwave signals (Paragraph [0026]) generates a plurality of microwave modes (Paragraph [0021]) within the microwave cavity (Kobayashi: Fig. 2a, 130) as separate independent microwave inputs (Fig. 4, P and Q & Paragraph [0026]);
Kobayashi does not specify adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals
Ikeda discloses adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046 & 0056-58 & 0091-93])
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals for purpose of formed in a proper shape and dimension such that the microwaves are uniformly radiated with high efficiency as disclosed by Ikeda (Paragraph [0084]).
	Kobayashi in view of Ikeda does not teach each generating a different of the plurality of eigenmodes
Watanabe discloses each generating a different of the plurality of eigenmodes (Column 2, in lines 6-24 “Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Ikeda with each generating a different of the plurality of eigenmodes for purpose of producing stably and uniformly to effect a uniform plasma processing with excellent reproducibility (Column 2, in lines 6-24).
In regards to claim 2. Kobayashi in view of Ikeda discloses the system of claim 1, further comprising: a feedback controller (Kobayashi: Fig. 4, 312 & Paragraph [0031]) connected to the process chamber (Kobayashi: Fig. 1, 130) to detect (Kobayashi: Paragraph [0032]) at least one microwave signal (Kobayashi: Paragraph [0035]) in the microwave cavity (Kobayashi: Fig. 2a, 130).
In regards to claim 3. Kobayashi in view of Ikeda discloses the system of claim 1, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40]) creates a first microwave signal from a first mode and a second mode and a second microwave signal from the first mode and the second mode (Kobayashi: Paragraph [0038-39]).
In regards to claim 4. Kobayashi in view of Ikeda discloses the system of claim 3, wherein the microwave signal generator (Kobayashi: Fig. 3, 215 and Fig. 4, 312 and 315 & Paragraph [0022] and Fig. 9 & Paragraph [0038-40]) alternately pulses the first microwave signal and the second microwave signal (Kobayashi: Paragraph [0043]).
In regards to claim 5. Kobayashi in view of Ikeda discloses the system of claim 3, wherein the first mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%) and the second mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
In regards to claim 6. Kobayashi in view of Ikeda discloses the system of claim 5, wherein the microwave signal generator (Kobayashi: Fig. 3, 215 and Fig. 4, 312 and 315 & Paragraph [0022] and Fig. 9 & Paragraph [0038-40]) creates at least one of the first microwave signal (ikeda: Paragraph [0029]) and the second microwave signal (ikeda: Paragraph [0029]) from at least one edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and at least one center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
In regards to claim 7. Kobayashi in view of Ikeda discloses the system of claim 1, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40])  is connected to a plurality of microwave inputs (Kobayashi: Fig. 4, P and Q) of the microwave cavity (Fig. 2a, 130) via a plurality of sets of amplifiers (Kobayashi: Fig. 4, 230) and tuners (Kobayashi: Fig. 4, 250) and supplies a plurality of microwave signals (Kobayashi: Fig. 4, 320 (1) and (2)) to the plurality of microwave inputs (Kobayashi: Fig. 4, P and Q).

In regards to claim 8. Kobayashi in view of Ikeda discloses the system of claim 7, further comprising: a feedback controller (Kobayashi Fig. 3, 312 & Paragraph [0031]) connected to the process chamber (Kobayashi Fig. 1, 130) to detect at least one microwave signal (Kobayashi Paragraph [0032]) in the microwave cavity (Kobayashi Fig. 2a, 130).

In regards to claim 9. Kobayashi in view of Ikeda discloses the system of claim 7, further comprising: a microwave power combiner (Kobayashi Fig. 9, 312 & Paragraph [0038]) connected between a plurality of amplifiers (Kobayashi Fig. 4, 230) and a tuner (Kobayashi Fig. 4, 250).

In regards to claim 10. Kobayashi in view of Ikeda discloses the system of claim 7, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40])  creates at least one first microwave signal (ikeda: Paragraph [0029]) from at least one of a first mode (Ikeda: Fig. 6, output power ratio 50% and input power 500W) and a second mode and at least one second microwave signal (ikeda: Paragraph [0029]) from at least one of a first mode and a second mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W).

In regards to claim 11. Kobayashi in view of Ikeda discloses the system of claim 10,wherein the first mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%) and the second mode is one of an edge-high mode(Ikeda: Fig. 6, output power ratio 100% and input power 500W)  and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).

In regards to claim 12. Kobayashi in view of Ikeda discloses the system of claim 11, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40]) creates at least one microwave signal (ikeda: Paragraph [0029]) from at least one edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and at least one center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844